233 S.W.3d 766 (2007)
STATE of Missouri, Respondent,
v.
Kevin ROSENTHAL, Appellant.
No. ED 88859.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
Rosalynn Koch, Assistant Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Kevin Rosenthal ("Defendant") appeals the trial court judgment entered after a jury found him guilty of stealing a credit device and the fraudulent use of a credit device. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).